
	
		II
		112th CONGRESS
		1st Session
		S. 141
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the
		  Coverdell education savings accounts to allow home school education expenses,
		  and for other purposes.
	
	
		1.Allowance of home school
			 expenses as qualified education expenses for purposes of a Coverdell Education
			 Savings Account
			(a)In
			 GeneralParagraph (3) of section 530(b) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subparagraph:
				
					(C)Private
				schoolFor purposes of this section, the term ‘private school’
				includes any home school that meets the requirements of State law applicable to
				such home schools, whether or not such school is deemed a private school for
				purposes of State
				law.
					.
			(b)Effective
			 DateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			2.Coverdell
			 Education Savings Account contributions indexed to inflation
			(a)In
			 generalSubsection (b) of
			 section 530 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new paragraph:
				
					(5)Adjustment for
				inflationIn the case of a taxable year beginning in a calendar
				year after 2010, the dollar amount in paragraph (1)(A)(iii) shall be increased
				by an amount equal to—
						(A)such amount,
				multiplied by
						(B)the
				cost-of-living adjustment determined under section 1(f)(3) for such calendar
				year by substituting ‘calendar year 2009’ for ‘calendar year 1992’ in
				subparagraph (B)
				thereof.
						.
			(b)Effective
			 DateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			3.Expansion of
			 Education Savings Incentives Made PermanentSection 901 of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 is amended by adding at the end the following
			 new subsection:
			
				(c)ExceptionSubsection
				(a) shall not apply to the amendments made by section
				401.
				.
		
